Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2020/0119965) in view of Islam et al. (US 2017/0353254).

Regarding claim 1, Harada discloses a method of receiving a synchronization signal block (SSB) by a user equipment (UE) from a base station (BS) in a wireless communication system (Harada, paragraph [0034], SS block comprised of NR-PSS, NR-SSS and NR-PNCH), the method comprising: 

receiving, from the BS, a demodulation reference signal (DMRS) in a resource region of the PBCH (Harada, paragraph [0039], DMRS allocated in the same symbol where NR-PBCH is allocated; paragraph [0056], at least one of symbols to which NR-PBSCHs are allocated may be configured so that only DMRS is allocated), 
wherein the DMRS comprises information about the half frame in which the SSB is received (Harada, paragraph [0039], base station may report information pertaining to an SS blocks, such as SS block time index,  to a UE by using DMRS; paragraph [0041], user terminal detects PSS/SSS/PBCH corresponding to the same SS block index; paragraph [0045], identify the time index/slot number corresponding to the SS block index; paragraph [0047], report time information (block index) in 5 ms time window; paragraph [0106], location of SS block in time unit of slot, minislot, subframe; paragraph [0118], DMRS used to report time information of the SS block to the user terminal), 
wherein SSB candidates available for transmission of the SSB are allocated in a period of a half frame (Harada, paragraph [0045], identify the time index/slot number corresponding to the SS block index; paragraph [0047], report time information (block index) in 5 ms time window; paragraph [0106], location of SS block in time unit of slot, minislot, subframe; paragraph [0118], DMRS used to report time information of the SS block to the user terminal).

Harada does not explicitly indicate that a frame is divided into two half frame portions.


wherein the DMRS comprises information about the half frame in which the SSB is received (Islam, paragraph [0096], DRMS used to identify the slot of the synchronization signal).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for a 10 ms frame to comprise two equal sub-portions, as in Islam, and that the equal sub-portions would have a length of 5 ms, and for the 5 ms time window of Harada to correspond to a half frame.  The motivation to combine the references would have been to efficiently be able to identify the 5 ms time window.

Regarding claim 2, Harada in view of Islam discloses the method according to claim 1, further comprising; based on the number of SSB candidates available for transmission of the SSB in the half frame satisfying a first condition (Harada, Fig. 2B; paragraph [0046], maximum number of SS blocks in an SS burst is configured different depending on the frequency range; paragraph [0047], number of bits to report block indices depends on number of blocks, which depends on the frequency range; paragraph [0119], select format for DMRS based on time information that is reported; paragraph [0096], method of reporting time information of SS blocks changes depending on frequency band or number of bits to report), obtaining the information about the half frame from the DMRS (Harada, Fig. 2B; paragraph [0039], base station may report information pertaining to an SS blocks, such as SS block time index,  to a UE by using DMRS).

Regarding claim 5, Harada in view of Islam discloses the method according to claim 1, wherein receiving the DMRS from the BS comprises: receiving a sequence configured for the DMRS that was generated based on (i) a cell identifier (ID) identifying a cell (Harada, paragraph [0119], DMRS format 

Regarding claim 6, Harada in view of Islam discloses the method according to claim 1, wherein receiving the DMRS from the BS comprises: based on a number of SSB candidates available for transmission of the SSB in the half frame satisfying a first condition (Harada, Fig. 2B; paragraph [0046], maximum number of SS blocks in an SS burst is configured different depending on the frequency range; paragraph [0047], number of bits to report block indices depends on number of blocks, which depends on the frequency range; paragraph [0096], method of reporting time information of SS blocks changes depending on frequency band or number of bits to report), receiving a sequence configured for the DMRS that was generated by using a product between a value of the information about the half time (Harada; paragraph [0045], identify the time index/slot number corresponding to the SS block index) (Islam, paragraph [0096], DRMS used to identify the slot of the synchronization signal) and a value for the first condition (paragraph [0039], DMRS used to report block index) (the Examiner interprets that including two pieces of information such as a slot number and a block index results in a “product” of those two pieces of information).

Regarding claim 7, Harada in view of Islam discloses the method according to claim 1, wherein a first set of sequences is configured for the DMRS based on a number of SSB candidates available for transmission of the SSB in the half frame satisfying a first condition (Harada, paragraph [0096], implicit vs explicit indication for reporting time information based on frequency band, DMRS use for implicit indication), 

wherein the first set of sequences (Harada, paragraph [0096], implicit vs explicit indication for reporting time information based on frequency band, DMRS use for implicit indication) is included in the second set of sequences (Harada, paragraph [0095]-[0097], implicit indication in a subset of frequency bands).

Regarding claim 8, Harada in view of Islam discloses the method according to claim 1, wherein the PBCH further comprises, in a payload of the PBCH, information about the frame in which the SSB is received (Harada, paragraph [0029], PBCH includes SFN).

Regarding claim 9, Harada in view of Islam discloses the method according to claim 1, wherein the information about the half frame corresponds to one bit of a scrambling sequence of the PBCH received (Harada, paragraph [0096], PBCH scrambling may be associated with the SS block’s timing information, reported by bits).

Regarding claim 10, Harada in view of Islam discloses the method according to claim 1, wherein a scrambling sequence of the PBCH is generated based on information about the frame (Harada, paragraph [0029], PBCH includes SFN; paragraph [0096], PBCH scrambling may be associated with the SS block’s timing information, reported by bits).

Claim 11 is rejected under substantially the same rationale as claim 1.  Harada further discloses a transceiver (Harada, paragraph [0144], transmitter/receiver); at least one processor (Harada, paragraph [0184], processor); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Harada, paragraph [0184], memory).

Regarding claim 12, Harada discloses a method of transmitting a synchronization signal block (SSB) by a base station (BS) to a user equipment (UE) in a wireless communication system (Harada, paragraph [0034], SS block comprised of NR-PSS, NR-SSS and NR-PNCH), the method comprising: 
generating a demodulation reference signal (DMRS) that comprises information about a half-frame (Harada, paragraph [0039], base station may report information pertaining to an SS blocks, such as SS block time index,  to a UE by using DMRS; paragraph [0041], user terminal detects PSS/SSS/PBCH corresponding to the same SS block index; paragraph [0046], identify the time index/slot number corresponding to the SS block index; paragraph [0045];  paragraph [0118], DMRS used to report time information of the SS block to the user terminal; paragraph [0047], report time information (block index) in 5 ms time window; paragraph [0106], location of SS block in time unit of slot, minislot, subframe), among two half frames included in a frame, in which the SSB is to be transmitted (Harada, Fig. 2B, paragraph [0040], SS block in a DL data transmission slot; paragraph [0198], a subframe may be comprised of one or more slots in the time domain; paragraph [0047], report time information (block index) in 5 ms time window; paragraph [0106], location of SS block in time unit of slot, minislot, subframe); 
transmitting, to the UE, the SSB in the half frame among the two half frames, (Harada, Fig. 2B, paragraph [0040], SS block in a DL data transmission slot; paragraph [0047], report time information 
transmitting, to the UE, the DMRS in a resource region of the PBCH (Harada, paragraph [0039], DMRS allocated in the same symbol where NR-PBCH is allocated; paragraph [0056], at least one of symbols to which NR-PBSCHs are allocated may be configured so that only DMRS is allocated), 
wherein SSB candidates available for transmission of the SSB are allocated in a period of a slot subset of a frame (Harada, Fig. 2B; paragraph [0039], base station may report information pertaining to an SS blocks, such as SS block time index,  to a UE by using DMRS; paragraph [0040], SS block in a DL data transmission slot; paragraph [0046], identify the time index/slot number corresponding to the SS block index; paragraph [0047], report time information (block index) in 5 ms time window; paragraph [0106], location of SS block in time unit of slot, minislot, subframe; paragraph [0118], DMRS used to report time information of the SS block to the user terminal).

Harada does not explicitly indicate that a frame is divided into two half frame portions.

Islam discloses a frame is divided into two half frame time slots (Islam, Fig. 9; paragraph [0072], 10ms frame includes two consecutive time slots);
wherein the DMRS comprises information about the half frame in which the SSB is received (Islam, paragraph [0096], DRMS used to identify the slot of the synchronization signal).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for a 10 ms frame to comprise two equal sub-portions, as in Islam, and that the 

Claim 13 is rejected under substantially the same rationale as claim 12.  Harada further discloses a transceiver (Harada, paragraph [0144], transmitter/receiver); at least one processor (Harada, paragraph [0184], processor); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (Harada, paragraph [0184], memory).

Regarding claim 16, Harada in view of Islam discloses the method according to claim 1, wherein based on the information about the half frame having a first value, the information about the half-frame indicates that the SSB is received in a first half-frame among the two half-frames (Harada,; paragraph [0046], identify the time index/slot number corresponding to the SS block index) (Islam, Fig. 9; paragraph [0072], 10ms frame includes two consecutive time slots), and
wherein based on the information about the half frame having a second value, the information about the half-frame indicates that the SSB is received in a second half-frame among the two half-frames (Harada,; paragraph [0046], identify the time index/slot number corresponding to the SS block index) (Islam, Fig. 9; paragraph [0072], 10ms frame includes two consecutive time slots).

Regarding claim 17, Harada in view of Islam discloses the method according to claim 1, wherein transmissions from the UE to the BS and from the BS to the UE are organized into frames each having a duration of 10 ms, and wherein each of the two half-frames of the frame has a duration of 5 ms (Islam, Fig. 9; paragraph [0072], 10ms frame).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Islam, and further in view of R1-1707590 (LG Electronics, "NR-PBCH Design," 'R1-1707590', 3GPP TSG RAN WG1 Meeting #89, Hangzhou, P R. China 15th -19th May 2017, 14 pages) (cited in Applicant’s IDS filed on December 17, 2018).

Regarding claim 14, Harada in view of Islam discloses the method according to claim 1. R1-1707590 discloses wherein the information about the half frame is included in an initialization parameter for generating a sequence that is configured for the DMRS (R1-1707590, page 4, lines 20-21, DRMS can be initialized by cell-ID and slot number/OFDM symbol index).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the information about the half frame is included in an initialization parameter for generating a sequence that is configured for the DMRS, in the invention of Harada in view of Islam.  The motivation to combine the references would have been to report the information about the half frame.

Claim 15 is rejected under substantially the same rationale as claim 14.
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because the block index of Harada does not disclose or suggest a “half frame,” as recited in the claims.  However, the Applicant misconstrues the 
Harada discloses, for example in paragraphs [0044] and [0106] that a block index identifies a specific slot number or subframe.  Paragraph [0072] of Islam further discloses that 10 ms frame is divided into 10 equally sized subframes, and that a subframe is divided into two equally sized time slots.  Paragraph [0028] of Harada further discloses that a subframe may be identified by an index within a frame.  Because a subframe divides a frame with granularity (1/10) which is finer than a half-frame (1/2) granularity, the identification of a specific subframe gives the information of the half-frame in which the subframe is located.
Additionally. Harada discloses in paragraph [0047], that time information is reported for a block index in 5 ms time window.  This 5 ms time window is the same as the 5 ms time window (half frame) recited in the claims.
Applicant asserts that the claims are patentable because the time slot of Islam does not disclose or suggest a “half frame,” as recited in the claims.   However, the Examiner does not look to Islam for the disclosure of the claimed “half frame.”  Rather the Examiner looks to Islam merely for the disclosure of a identifying a unit of time which is a half of another identified unit of time, in the art of wireless commuincations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. R1-1707253 (Fujitsu, "NR-PBCH design", R1-1707253, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China, April 15-19, 2017, 10 pages) (cited in Applicant’s IDS filed on March 4, 2019) discloses many of the claim limitations regarding a DMRS and PBCH carrying timing information of a SS block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466